of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil r conex-132660-07 the honorable wayne allard united_states senator east second avenue suite durango co attention ------------------------------- dear senator allard i am responding to your letter dated date on behalf of your constituent ------------------------ he asked about the tax due on a settlement payment he received in as one of the gas royalty owners who were part of a class action lawsuit ------------ received a lump sum payment for certain amounts wrongfully deducted from royalty payments over a 15-year period see parry v amoco production co wl ------------ noted that the income_tax on the lump sum payment is higher than the tax that he otherwise would have incurred if he had received the correct amount of royalty payments over the 15-year period prior to individuals who had an unusual increase in income for a single year could average their income over multiple years to mitigate the adverse tax effects however current law only allows this for individuals if the income is from a farming or fishing_business sec_1301 of the internal_revenue_code legislation would be required to expand income_averaging to your constituent’s situation i hope this information is helpful if you need further assistance please contact me at -- -------------------- or ------------------ at -------------------- lewis j fernandez associate chief_counsel sincerely
